       Case 2:20-cv-00966-NR Document 331 Filed 08/06/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR PRESIDENT,                       CIVIL ACTION
 INC.; et al.,

                 Plaintiffs,

           v.                                         No. 2:20-CV-966

 KATHY BOOCKVAR; et al.,

                 Defendants.                          JUDGE NICHOLAS RANJAN

                                         STIPULATION

        Plaintiffs and the undersigned Bradford County Election Boards hereby stipulate as

follows:

       1.       The undersigned County Election Boards desire a prompt resolution of this case in

order to have direction on how to properly proceed in the upcoming November 2020 General

Election, Accordingly, the undersigned County Election Boards stipulate and agree to not contest

the declaratory and injunctive relief requested by Plaintiffs in their Amended Complaint and to be

bound by whatever relief the Court may enter in this case.

       2.       To the extent reasonably possible and in the absence of agreed upon extension by

Plaintiffs, the undersigned County Election Boards stipulate and agree that they shall, by August

5, 2020, answer and respond fully and completely, subject to only objections concerning privilege,

the written interrogatories and document requests served upon them by Plaintiffs on July 24, 2020,

and produce to Plaintiffs' counsel all requested non-privileged items and documents.

       3.       In exchange for the undersigned County Election Boards' stipulation and

cooperation in discovery, Plaintiffs stipulate and agree to forego any claim for attorneys' fees and
       Case 2:20-cv-00966-NR Document 331 Filed 08/06/20 Page 2 of 3




costs against only the undersigned County Election Boards and agree not to enter default or seek

any further response from the undersigned County Election Boards in this case.

       4.     To the extent the deposition testimony or other sworn statement of the undersigned

Bradford County Election Boards shall be reasonably necessary for evidentiary purposes, Plaintiff

and the undersigned County Election Boards stipulate and agree to reasonable cooperate with each

other to provide such testimony or statement in the least burdensome manner.

                                               Respectfully submitted,

                                               PORTER WRIGHT MORRIS &ARTHUR LLP

Dated: August ~, 2020                    By: /s/Ronald L. Hicks, Jr.
                                             Ronald L. Hicks, Jr. (PA #49520)
                                             Jeremy A. Mercer (PA #86480)
                                             Russell D. Giancola (PA #200058)
                                             Six PPG Place, Third Floor
                                             Pittsburgh, PA 15222
                                             (412) 235-4500 (Telephone)
                                             (412) 235-4510 (Fax)
                                             rhicks@porterwright.com
                                             jmercer@porterwright.com
                                             rgiancola@porterwright.com

                                               and

                                               Matthew E. Morgan (DC #989591)
                                               (admitted pro hac vice — ECF #10)
                                               Justin Clark (DC #499621)
                                               (pro hac vice motion pending — ECF #27)
                                               Elections, LLC
                                               1000 Maine Ave., SW, 4th Floor
                                               Washington, DC 20224
                                               (202) 844-3812 (Telephone)
                                               matthew.morgan@electionlawllc.com
                                               justin.clark@electionlawllc.com

                                               Counselfor Plaintiffs




                                             -2-
      Case 2:20-cv-00966-NR Document 331 Filed 08/06/20 Page 3 of 3




Dated: August 4, 2020               By: /s/ Darvl Miller
                                    Daryl Miller
                                    Chairman of Bradford County Board of Elections
                                    301 Main Street
                                    Towanda, PA 18848
                                    (570) 265-1727 (Telephone)

                                    By: /s/Douglas McLinko
                                    Douglas McLinko
                                    Bradford County Board of Elections
                                    301 Main Street
                                    Towanda, PA 18848
                                    (570) 265-1727 (Telephone)

                                    By: /s/John Sullivan
                                    John Sullivan
                                    Bradford County Board of Elections
                                    301 Main Street
                                    Towanda, PA 18848
                                    (570) 265-1727 (Telephone)




                                   -3-
